Case 8:20-mj-00444-GLF Document 1 Filed 09/03/20 Page 1 of 16
Case 8:20-mj-00444-GLF Document 1 Filed 09/03/20 Page 2 of 16
             Case 8:20-mj-00444-GLF Document 1 Filed 09/03/20 Page 3 of 16

                                                           U.S. Department of Justice

                                                           Criminal Division
                                                           International Prisoner Transfer Unit

Office of International Affairs                            Washington, D.C. 20530




Dan Kunic, Director
Population Management and Transfers Division
Security Branch
Correctional Service of Canada
340 Laurier Avenue West
Ottawa, Ontario KlA 0P9
Canada

           Re:         Vassilios Klouvatos, Reg. No. 14199-025
                       Approval of Request to Transfer to Canada
                       Under the COB Convention on the Transfer of Sentenced Persons

Dear Mr. Kunic:
        This is to notify you that on October 31, 2019, the United States approved the request for
transfer to Canada of the above-named Canadian national, who is currently incarcerated at the
Moshannon Valley Correctional Institution, Philipsburg, Pennsylvania. The application was
forwarded to you on August 13, 2019. Enclosed please find a case summary addendum.

                                                           Sincerely,



                                                           Paula A. Wolff, Associate Director
                                                           International Prisoner Transfer Unit




Enclosure

cc (without enclosure):

Helene Bouchard, Embassy of Canada, Washington, D.C.
Jamey Koehn, Federal Bureau of Prisons, Washington, D.C.
Vassilios Klouvatos




          /6-//4                  /j            (-1_   1//2.    (r
              Case 8:20-mj-00444-GLF
                              /      Document 1 Filed 09/03/20 Page 4 of 16
                                    .•




                                                     U.S. Department of Justice

                                                     Criminal Division
                                                     International Prisoner Transfer Unit

Office ofInternational Affairs                       Washington, D.C. 20530



                                 CERTIFIED CASE SUMMARY ADDENDUM

 Name:                                          Register no.: 14199-025
 Vassilios Klouvatos
 pate: October 31, 2019                         DOJ#: CRM-236539.,03-4-4335-F


PERSONAL DATA

(No corrections)

SENTENCE DATA SUMMARY

10. STATUTORY GOOD TIME/GOOD CONDUCT TIME EARNED: 54 days

12. PROJECTED RELEASE DATE: Please note that the "Projected Release Date" is only
relevant if the prisoner remains in the United States. It reflects the date that the prisoner might be
released ifhe remains in the United States and he earns all possible good conduct time credit. Federal
prisoners may earn up to 54 days ofgood conduct time each year. Ifa prisoner has had good conduct,
the 54 days will be credited as "earned" only after the anniversary date ofthe time in custody has
passed. Ifthe prisoner transfers, he stops earning good conduct time credit and the calculation ofthe
sentence will be according to the laws ofthe country administering the sentence and, in all likelihood,
the actual release date will be different from the projected release date.


SOCIAL DATA

(No corrections)
                Case 8:20-mj-00444-GLF Document 1 Filed 09/03/20 Page 5 of 16

BP-A0964                       U.S. Case Summary CDFRM
AUG 11
U.S. DEPARTMENT OF JUSTICE                                   FEDERAL BUREAU OF PRISONS

PERSONAL DATA

1. Committed Name: Klouvatos, Vassilios
2. Birth Name: Klouvatos, Vassilios
3. Federal Register Number: 14199-025
4. Current Place of Imprisonment: Moshannon Valley Correctional Center, Philipsburg, PA
5. Security Level: Low/In
6. Height: 5' 10"   Weight: 185 LBS.
7. Date of Birth: August 8, 1984
8. Place of Birth: Montreal, Quebec, Canada
9. Nationality: Canadian
10. Citizenship: Canada
11. Marital Status/Children
Inmate Klouvatos has been in a common-law marriage with Louise Stepas since 2014. Their marriage
produced a daughter Xenia, age 4.
12. Emergency Contact Person, relationship and location:
Louise Stepas, Wife, 3909 Nicole Laval, Quebec, CA, H7P1L4 Ph. No: 514-243-9673


SENTENCE DATA SUMMARY

1. Sentence: 44 Months No Supervised Release
2. Date Sentence Imposed: March 26, 2019
3. Sentencing District: Southern District of Illinois
4. Criminal Docket Number 14-CR-30136-MJR-2
5. Current Offense: Conspiracy to Commit Mail and Wire Fraud, Wire Fraud, Mail Fraud
6.Description of Current Offense:
This case was investigated by the United States Postal Inspection Service following complaints
from elderly consumers who had conducted business with a company named "Clinacall."

The investigation revealed that telemarketers would contact elderly individuals residing in the
United States by using call lists provided by the owners of Clinacall. The telemarketers were
operating from a call center owned and managed by the defendant and his coconspirators, which was
located in Canada. When the victims answered, the telemarketers followed scripts approved by the
defendant that advised they were calling from Clinacall to enroll or to renew the enrollment of
the victims in a prescription drug discount program. During these calls, the telemarketers often
falsely stated or implied that they were affiliated with programs operated by the United States
Government, such as Medicare.

Oftentimes, the telemarketers falsely told the victims that information about their new discount
medical cards had been mailed to the victims a couple of weeks prior and asked if they had
received them. When the victims denied receiving the cards, the telemarketers indicated that they
needed the requested information "right now" as the victims were not registered for their new
health cards. The telemarketers falsely told the victims that they would receive discounts of up
to 75% off the prices they were currently paying for prescription medication.

The telemarketers then quoted the victims a "one-time" fee, typically $299, for this program,
which was a "discounted" fee from the amount they paid previously. In fact, the victims had never
had interactions with Clinacall or any other business affiliated with the telemarketers. The
victims were instructed to retrieve their checkbooks and provide their account and banking routing
numbers to make sure they were still eligible to receive their new health cards. The telemarketers
told the victims that they needed to record a verification for their "protection." What was
actually needed was a verification statement for the banking system before Clinacall was able to
withdraw money from individuals' accounts. The telemarketers coached the victims on how to respond
to the questions, which asked them to acknowledge things that contradicted what the telemarketer
had previously told the victims. If the victims did not answer the questions in a way that would
allow Clinacall to remove money from their account, the victims were again coached, and they would
have to redo the recording.

Once the telemarketers had the information, a demand draft was created, also known as a remotely
created check. On the signature line of the checks, the following words were printed: "This check
              Case 8:20-mj-00444-GLF Document 1 Filed 09/03/20 Page 6 of 16

authorized by your depositor - No Signature Required."

The demand drafts were deposited into accounts in the name of CAL Consulting, LLC, doing business
as "Clinacall," located at banks within the United States. The majority of the money was wire
transferred to intermediate accounts in the United States. From the intermediate accounts, the
fraud proceeds were wire transferred to Canadian bank accounts that were controlled by the owners
of AFD and Clinacall.

After their accounts were debited, the victims typically received a package through the United
States mail from Clinacall. The packages included a prescription drug discount card, such as
"YourRxCard" or "RxRelief," as well as a list of participating pharmacies that purportedly
accepted the cards.

The investigation revealed that several mailings of prescription drug discount cards took place,
with at least six taking place in the Southern District of Illinois. Three of the six victims were
located by agents and interviewed. They were able to confirm some information about the fraud
investigation. One of the victims noted was an elderly couple, both of whom were 88 years of age.

The case agents have identified over 5,000 individuals who were victims of the offense during the
time period that the defendant was involved in the telemarketing business, with losses totaling
$1,957,152.90. The investigation determined that the defendant's business victimized over 5,000
consumers out of $1,957,152.90.

Fawaz Sebai and Vassilios Klouvatos owned and operated Clinacall. They employed more than five
participants and conducted the scheme from outside of the United States. The defendants were aware
that the telemarketers who worked for their business deceived the victims for the purpose of
making sales. They can both be described as leaders or organizers of this conspiracy.

The defendant has clearly demonstrated acceptance of responsibility for the offense. The co-
defendants in this case are Fawaz Sebai, Lefkothea Klouvatos, and related cases Stephane Scebba.
7. Fine/Assessment/Restitution:
Inmate Klouvatos was ordered to pay a felony assessment fee in the amount of $800.00 dollars to
the court and he completed his financial responsibility in full on July 15, 2019.
8. Prior Record:
Inmate Klouvatos has no prior record.
9. Detainers or Pending Charges:
Inmate Klouvatos has no detainers or pending charges. It is expected Immigration and Customs
Enforcement will lodge a detainer for possible deportation at a future date.
10. Statutory Good Time/Good Conduct Time Earned: 0 days.
11. Meritorious Good Time Earned: 0 days.
12. Projected Release Date: September 13, 2021
13. Full Term Date: March 30, 2022
14. Credited with 240   Days of Total Prior Credit Time.


Social Data

1. Psychological Evaluation:
Inmate Klouvatos has no history of mental health problems.
2. Level of Education Achieved:
Inmate Klouvatos reported he graduated from Western Laval High School in Laval, Quebec, in 2001. He
attended Cegep, a Canadian form of education providing pre-university studies and technical
studies. Inmate Klouvatos completed his real estate license in 2004. He intends to pursue a
building engineer degree.
3. Employment Prior to Incarceration:
Mr. Klouvatos has owned and operated a used car business, Auto Continental, since 2013 or 2014.
Prior to owning his own business, he was involved in the instant offense from approximately 2012 to
2013. Prior to this, he worked at minimum wage jobs and worked in his family's pet supply store for
10 years.
4. History of Substance Abuse: alcohol or drugs?
   No: (X)
   Yes: ( )
   If yes, specify substance (s):
Inmate Klouvatos has no history of substance abuse.
5. Medical Condition:
Inmate Klouvatos is assigned regular duty with medical restrictions of a lower bunk required and no
sports/ no weight lifting due to a right knee fracture with a deformity.
                 Case 8:20-mj-00444-GLF Document 1 Filed 09/03/20 Page 7 of 16

6. Institution Work Experience:
Inmate Klouvatos is currently a Food Service Worker.

7. Type and Number of Incident Reports Received:
Inmate Klouvatos has maintained clear conduct since arriving at the Moshannon Valley Correctional
Center on April 26, 2019.
8. Program Participation:
Inmate Klouvatos ipa t enrolled in any classes at the Moshannon Valley Correctional Center.


Prepared By:

J   Moschella/

Case Manager/P                    - 215                           Date

Reviewed By:

D. Jones/

Unit Man             umber (814)768-1254                          Date
             Case 8:20-mj-00444-GLF
       Case 3:14-cr-30136-          Document
                           'IR Document        1 Filed 09/03/20 Page 8 of 16
                                        98 Filed 03/28/19    ge 1 of 5 Page ID #394
AO 245B (SDIL Rev. 04/16) Judgment in a Criminal Case

                             UNITED STATES DISTRICT COURT
                            Southern District of Illinois
                                       )
       UNITED STATES OF AMERICA        )     JUDGMENT IN A CRIMINAL CASE
                                       )
                                       )     Case Number: 14-CR-30136-MJR-2
                                       )     USM Number: 141990-025
        VASSILIOS ICLOUVATOS           )
                                       )     CHET KELLY
                                       )
                                                                Defendant's Attorney

THE DEFENDANT:

 Eg     pleaded guiltyto count(s) 1-8 of the Indictment
 O      pleaded nobo contendere to count(s)
        which was accepted by the court.
 O      was found guilty on count(s)
        after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

 Title & Section             Nature of Offense                                               Offense Ended      Count
 18 U.S.C. § 1349            Conspiracy to Commit Mail and Wire Fraud                        7/25/13              1
 18 U.S.C. § 2326
 (SCAMS ACT)

       The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984.

 CI     The defendant has been found not guilty on count(s)
 1:1    Count(s)          0 is 0 are dismissed on the motion of the United States.

a` No fine
0      Forfeiture pursuant to Order of the Court. See page           for specific property details.
         It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by
this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States
attorney of any material change in the defendant's economic circumstances.

                                                            March 26, 2019
Restitution and/or fees may be paid to:                     Date of Imposition of Jud
Clerk, U.S. District Court*
750 Missouri A.ve.
East St. Louis, IL 62201
                                                            Signature of Judge
*Checks payable to: Clerk, U.S. District Court              Michael J. Reagan, Chief Judge, U.S. District Court
                                                            Name and Title of Judge

                                                            Date Signed:        •• 21 -P619
             Case 8:20-mj-00444-GLF
       Case 3:14-cr-301362           Document
                           -11R Document        1 03/28/19
                                         98 Filed  Filed 09/03/20
                                                              'ge 2Page
                                                                    of 5 9Page
                                                                           of 16ID #395

AO 245B (SDIL Rev. 04/16) :Judgment in a Criminal Case
                                                                                   Judgment Page 2 of 5
DEFENDANT: VASS RIOS KLOUVATOS
CASE NUMBER: 14-CR-30136-MJR-2

                                      ADDITIONAL COUNTS OF CONVICTION

 Title & Section                     Nature of Offense                  Offense Ended          Count
 18 U.S.C. § 1343                    Wire Fraud                         2/19/13                2,5,6,8
 18 U.S.C. §2326
 (SCAMS ACT)

 18 U.S.C. § 1341                    Mail Fraud                         11/20/12                3,4,7
 18 U.S.C. § 2326
 (SCAMS ACT)
                 Case 8:20-mj-00444-GLF Document 1 Filed 09/03/20 Page 10 of 16
       Case 3:14-cr-30136-                     Document 98 Filed 03/28/19                ie 3 of 5 Page ID #396
AO 245B (SOIL Rev. 04/16) Judgment in a Criminal Case                                                 Judgment Page 3 of 5

DEFENDANT: VASSMIOS KLOUVATOS
CASE NUMBER: 14-CR-30136-MJIt2

                                                        IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be
imprisoned for a total term of:
44 months. This term consists of 44 months as to each of Counts 1-8, to be served concurrently.
No term of supervised release imposed.

El The court makes the following recommendations to the Bureau of Prisons:
   Defendant's counsel has calculated, and the Court has received a completed BP-A0337. The
   Court's conclusion is that the defendant may qualify for low security. As such, the Court
   recommends Defendant be placed at FCI Danbury.

EI The defendant is remanded to the custody of the United States Marshal.
El The defendant shall surrender to the United States Marshal for this district:
   O at                          0a.m. 0 p.m. on
   O as notified by the United States Marshal.

 0     The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       Obefore 2 p.m. on
       O as notified by the United States Marshal.
       O as notified by the Probation or Pretrial Services Office.
                                                           RETURN

I have executed this judgment as follows:

           Defendant delivered on                               to

at                                            , with a certified copy of this judgment



                                                                   UNITED STATES MARSHAL


                                                              By
                                                                   DEPUTY UNITED STATES MARSHAL
            Case 8:20-mj-00444-GLF Document 1 Filed 09/03/20 Page 11 of 16
       Case 3:14-cr-3013€  JR Document 98 Filed 03/28/19, age 5 of 5 Page ID #398
 AO 245B (SD1L Rev. 04/16) Judgment in a Criminal Case
                                                                                                                   Judgment Page 5 of 5
 DEFENDANT: VASSILIOS KLOUVATOS
 CASE NUMBER: 14-CR-30136-M.TR-2

                                                 SCHEDULE OF PAYMENTS
 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as
 follows:

A. 0 Lump sum payment of $                     due immediately, balance due
        0 not later than                    , or
        0 in accordance 0 C, 0 D, 0 E, or 0 F below; or
B. El Payment to begin immediately (may be combined with 0 C, 0 D, or F below; or
C. 0 Payment in equal             (e.g., weekly, monthly, quarterly) installments of $             over a
   period of         (e.g., months or years), to commence               (e.g., 30 or 60 days) after the date
   of this judgment; or
D. 0 Payment in equal             _ (e.g., weekly, monthly, quarterly) installments of $                over a
   period of             (e.g., months or years), to commence                   (e.g., 30 or 60 days) after
   release from imprisonment to a term of supervision; or
E. 0 Payment during the term of supervised release will commence within                       (e.g., 30 or 60
   days) after release from imprisonment. The court will set the payment plan based on an assessment
   of the defendant's ability to pay at that time; or
F. El Special instructions regarding the payment of criminal monetary penalties:
      Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties
      shall be paid in equal monthly installments of $50 or ten percent of her net monthly income,
      whichever is greater. The defendant shall pay any financial penalty that is imposed by this judgment
      and that remains unpaid at the commencement of the term of supervised release.
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of
criminal monetary penalties is due during imprisonment. All criminal monetary penalties, except those
payments made through the Federal Bureau of Prisons' Inmate Financial Responsibility Program, are
made to the clerk of the court.
The defendant shal I receive credit for all payments previously made toward any criminal monetary
penalties imposed.
  El Joint and Several
     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total
     Amount, Joint and Several Amount, and corresponding payee, if appropriate.
  El The defendant shall pay the cost of prosecution.
 El The defendant shall pay the following court cost(s):
 El The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order. (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine
principal, (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
                    Case 8:20-mj-00444-GLF Document 1 Filed 09/03/20 Page 12 of 16
               Case 3:14-cr-3013E 'R Document 109 Filed 04/15/1S 'age 1 of 5 Page ID #467
AO 245C (SDIL Rev. 04/16) Amended Judgment in a Criminal Case                                          (NOTE: Ident'ify Changes with Asterisks(*))


                                               UNITED STATES DISTRICT COURT
                                                                Southern District of Illinois

                    UNITED STATES OF AMERICA                                     AMENDED JUDGMENT IN A CRIMINAL CASE

                                          V.                                     Case Number:14-CR-30136-NJR-2
                                                                                 USM Numbei% 14199-025
                      VASSILIOS KLOUVATOS
                                                                                 CIIET KELLY
                                                                                 Defendant's Attorney
Date of Original Judgment: March 28, 2019
(Or Date of Last Amended Judgment)
Reason for Amendment:
0 • Correction of Sentence on Remand (18 U.S.C. 37420)(1) and MI             0     Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583))
0       Reduction of Sentence for Changed Circumstances (Fed. R. Crim.       0     Modification of Imposed Term of Imprisonment for Extraordinary and Compelling
        P.35(h))                                                                   Reasons (18 U.S.C. § 3582(c)(1))
0       Correction of Sentence by Sentencing Court (Fed, R. Crim P.35(a))    0     Modification of Imposed Term of Imprisonment for Retroactive Amendment(s) to
                                                                                   the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
M       Correction of Sentence for Clerical Mistake (Fed. R. Crim. P.36)     0     Direct Motion to District Court Pursuant          0 28 U.S.C. § 2255 or
                                                                                   0     18 U.S.C. § 3559(0(7)
                                                                             0     Modification of Restitution Order (18 U.S.C. § 3664)
THE DEFENDANT:
  O pleaded guilty to count(s) 1-8 of the Indictment
  O pleaded nobo contendere to count(s) which
     was accepted by the court.
  •  was found guilty on count(s) after a
     plea of not guilty.

The defendant is adjudicated guilty of these offenses:
 Title & Section                          Nature of Offense                                                                 Offense Ended             Count
    18 U.S.C. § 1349                      Conspiracy to Commit Mail and Wire Fraud                                          7/25/13
    18 U.S.C. § 2326

       The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

    0       The defendant has been found not guilty on count(s)
            Count(s)              0 is 0 are dismissed on the motion of the United States.
M         No fine
0         Forfeiture pursuant to Order of the Court. See page               for specific property details.
         It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant shall notify the court and United States attorney of any material change in the defendant's economic
circumstances.

                                                                                 March 26, 2019
Restitution and/or fees may be paid to:                                          Date of Imposition of Judgment (by judge Michael J. Reagan)
Clerk, U.S. District Court*
750 Missouri Ave.
East St. Louis, IL 62201
                                                                                 Signature of Judge
*Checks payable to: Clerk, U.S. District Court                                   Nancy J. Rosenstengel, Chief Judge, U.S. District Court
                                                                                 Name and Title of Judge

                                                                                 Date Signed:. April 15, 2019
               Case 8:20-mj-00444-GLF Document 1 Filed 09/03/20 Page 13 of 16
          Case 3:14-cr-3013(, JR Document 109 Filed 04/15/1 'age 2 of 5 Page ID #468
AO 245C (SDIL Rev. 04/16) Amended Judgment in a Criminal Case
                                                                                  Judgment Page 2 of
DEFENDANT: VASSILIOS KLOUVA'cOS
CASE NUMBER: 14-CR-30136-MR-2

                                            ADDITIONAL COUNTS OF CONVICTION

 Title & Section                      Nature of Offense                       Offense Ended             Count
 18 U.S.C. § 1343                     Wire Fraud                              2/19/13                  2,5,6,8
 18 U.S.C. § 2326
 (SCAMS ACT)

 18 U.S.C. § 1341                     Mail Fraud
 18 U.S.C. § 2326                                                             11/20/12                 3,4,7
 (SCAMS ACT)
                Case 8:20-mj-00444-GLF Document 1 Filed 09/03/20 Page 14 of 16
            Case 3:14-cr-3013  JR Document 109 Filed 04/15/1 Page 3 of 5 Page ID #469
 AO 245C (SDIL, Rev. 04/16) Amended Judgment in a Criminal Case
                                                                                                 Judgment Page 3 of 5
 DEFENDANT: VASSILIOS KLOUVATOS
 CASE NUMBER: 14-CR-30136-MR-2

                                                                  IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

44 months. This term consists of 44 months as to each of Counts 1-8, to be served concurrently.
No term of supervised release imposed.

 El    The court makes the following recommendations to the Bureau of Prisons:
       Defendant's counsel has calculated, and the Court has received a completed BP-A0337. The Court's
       conclusion is that the defendant may qualify for low security. As such, the Court recommends
       Defendant be placed at FCI Danbury.

El     The defendant is remanded to the custody of the United States Marshal.
       The defendant shall surrender to the United States Marshal for this district:
       O at                          0 a.m. 0 p.m. on
       O as notified by the United States Marshal,

El     The defendant shall surrender for service of sentence at the institution designated by the Bureau of
                                                                                                            Prisons:
       Obefore 2 p.m. on
       O as notified by the United States Marshal.
       O as notified by the Probation or Pretrial Services Office.

                                                                    RETURN
I have executed this judgment as follows:


         Defendant delivered on                                    to

at                                          , with a certified copy of this judgment




                                                                        UNITED STATES MARSHAL


                                                                        By
                                                                        DEPUTY UNITED STATES MARSHAL
                    Case 8:20-mj-00444-GLF Document 1 Filed 09/03/20 Page 15 of 16
           Case 3:14-cr-3013(                JR Document 109 Filed 04/15/14            ', age 4 of 5 Page ID #470
 AO 245C (SD1L Rev. 04/16) Amended Judgment in a Criminal Case
                                                                                                         Judgment Page   4 of 5
 DEFENDANT: VASSILIOS KLOUVATOS
 CASE NUMBER: 14-CR-30136-NJR-2

                                                CRIMINAL MONETARY PENALTIES

          The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
                        Assessment                       JVTA Assessment*            Fine                       Restitution
  TOTALS                $800

 El    The determination of restitution is deferred until . AnAmended Judgment in a Criminal Case (AO 2450
       will be entered after such determination.
111    The defendant must make restitution (including community restitution) to the following payees in the amount
       listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment,
unless specified otherwise in the priority order or percentage payment column below. However, pursuant to 18
U.S.C. § 3664(i), all nonfederal victims must be paid before the United States is paid.
                                                                                                                     Priority or
 Name of Payee                                                   Total Loss**           Restitution Ordered          Percentage


0      Restitution amount ordered pursuant to plea agreement $
El     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is
       paid in full before the fifteenth day after the date of judgment, pursuant to 18 U.S.C. § 3612(f). All of the
       payment options on Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. §
       3612(g).
       The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       El the interest requirement is waived for 0 fine El restitution.
       El the interest requirement for 0 fine 0 restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A Of Title 18 for offenses committed on
or after September 13, 1994, btit before April 23, 1996.
                Case 8:20-mj-00444-GLF Document 1 Filed 09/03/20 Page 16 of 16
            Case 3:14-cr-3013(\ JR Document 109 Filed 04/15/1 Page 5 of 5 Page ID #471
 AO 245C (SDIL Rev. 04/16) Amended Judgment in a Criminal Case
                                                                                                                     Judgment Page 5 of 5
 DEFENDANT: VASSILIOS KLOUVATOS
 CASE NUMBER: 14-CR-30136-N.TR-2

                                                       SCHEDULE OF PAYMENTS
 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A. El Lump sum payment of $                      due immediately, balance due
         ID not later than                     . or
         CI in accordance C, 111 D, El E, or El F below; or
 B. El Payment to begin immediately (may be combined with El C, El D, or F below; or
 C. El Payment in equal             (e.g., Weekly, monthly, quarterly) installments of $             over a period of
            (e.g, months or years), to commence                 (e.g., 30 or 60 days) after the date of this judgment; or
 D. El Payment in equal              (e.g.', weekly, monthly, quarterly) installments of $                over a period of
                 (e.g., months or years), to commence                   (e.g., 30 or 60 days) after release from
    imprisonment to a Willi of supervision; or
 E. CI Payment during the term of supervised release will commence within                       (e.g., 30 or 60 days) after
    release from imprisonment. The court will set the payment plan based on an assessment of the defendant's
    ability to pay at that time; or
 F. El Special instructions regarding the payment of criminal monetary penalties:
       Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties
                                                                                                                       shall
       be paid in equal monthly installments of $50 or ten percent of her net monthly income,
                                                                                                              whichever is
       greater. The defendant shall pay any 'financial penalty that is imposed by this judgment
                                                                                                                  and that
       remains unpaid at the commencement of the term of supervised release.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment
                                                                                                  of criminal
monetary penalties is due during the period of imprisonment. All criminal monetary penalties,
                                                                                                 except those
payments made through the Federal Bureau of Prisons' Inmate Financial Responsibility Program,
                                                                                              are made to the
clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal
                                                                                        monetary penalties
imposed.

  CI    Joint and Several
        Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total
        and Several Amount, and corresponding payee, if appropriate.                          Amount, Joint

  O     The defendant shall pay the cost of prosecution.
 [I]    The defendant shall pay the following court cost(s):
 O      The defendant shall forfeit the defendant's interest in the following property to the United
                                                                                                                            States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3)
                                                                                                 restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) penalties, and(8) costs, including cost of prosecution
                                                                                                and court costs.
